Me. Justice Wole
delivered tbe opinion of tbe court.
In a trial to recover $1,270 on a promissory note in possession of complainants and after its due proof tbe der fendants gave testimony tending to show that tbe said promissory note bad been paid, producing to tbis effect a cancelled check for $1,440 and explaining tbe difference of $170. Tbe complainant thereafter took tbe stand and with other witnesses attempted to show that tbe payment of $1,440 was for another promissory note. Tbe court rendered judgment for tbe defendants.
On appeal tbe appellant assigns three errors, but discusses them jointly in his brief in violation of Rule 42 of tbis court, and likewise fails to present a brief statemenl of tbe facts. Also, tbe statement of tbe case, in large measure, is not in narrative form. Long and unnecessary arguments of counsel are inserted and redundant and useless matter is allowed to remain in tbe statement in op*797position to sections 216 and 223 of the Code of Civil Procedure. Lopez v. American R. R. Co, 11 P. R. R. 148. The appeal should, perhaps, he dismissed, hut we shall consider the only point really raised by appellant.
He urges substantially that if the inconclusive statements of a few witnesses can destroy the effect of an un-cancelled promissory note, the affairs of Porto Eico in this regard would be in a chaotic condition. He concedes, however, that payment may be shown by strong proof. Under section 1182 of the Civil Code the proof of obligations devolves upon the person claiming their fulfillment and that of their extinction upon those opposing it. The court below found that the proof of extinction had been successfully presented by the defendants. Indeed, the evidence showing a payment to cover the $1,270 and more in a contemporaneous check was very strong; so much so that complainant felt impelled to take the stand in rebuttal to show that the said check was for another promissory note. The difficulty was that the court below did not believe his statement, partially because the note had not been presented for payment in the lifetime of the maker. We do not find that the court erred in its conclusion. By reason of the facts the burden shifted, and an examination of the evidence convinces us that the complainant did not satisfactorily meet the burden cast upon him.
The judgment appealed from must be

Affirmed.

Chief Justice Del Toro and Justices Aldrey and Hutchison concurred.
Mr. Justice Franco Soto took no part in the decision of this case.